Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 7/12/2022. Claims 17,20-26 and 37-42 are pending in the application. Claims 17,20-26 and 37-42 are rejected as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 24-25 - Claim 22 functionally recites “a shade having a cellular structure”, thus it is unclear if claims 24 and 25 are positively reciting a structure or not. Examiner presumes it is only functionally recited in claim 22.
Claims 24 and 25 are rejected as being indefinite because it is not clear if the shade having a cell is intended to be positively recited.
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17,20-26 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franssen 9,445,684
In regard to claim 17, with reference to Figure 2, Franssen ‘684 discloses a movable rail for a covering for an architectural opening, the movable rail comprising: 
An elongated rail member (1) comprising: opposing first and second ends defining a length of said rail member (1) in a lengthwise direction of said rail member (1).
Opposing front and rear longitudinal edges (shown below) defining a width of said rail member in a widthwise direction of said rail member that is smaller than said length.
A bridge member (6) connected between said front and rear longitudinal edges in the widthwise direction.
A channel (16) formed along at least a portion of said length of said rail member (1), said channel (16) including a central channel portions and first and second channel portions separated from each other by said central channel portion. (shown below)
First and second longitudinal ridges (18)(20) extending from said bridge member (6) within said channel.
First and second longitudinally extending opposing edge portions (10) defining an opening of said channel that is positioned opposite said bridge member (6) in a transverse direction of said rail member (1), the transverse direction extending perpendicular to the widthwise direction. 
Wherein said first and second opposed edge portions (10) are spaced apart across said channel in the transverse direction from said first and second ridges (18)(20) to at least partially define said first and second channel portions of said channel relative to said central portion of said channel (16). 

    PNG
    media_image1.png
    322
    585
    media_image1.png
    Greyscale

	In regard to claim 20, Franssen ‘684 discloses:
Wherein said first and second channel portions (shown above) define first and second parallel paths extending in the lengthwise direction along said channel.  are positioned across said channel (60) opposite said plurality of ridges (62) to define a plurality of parallel paths (between each 58u/62) longitudinally within said channel (16).  
In regard to claim 21, Franssen ‘684 discloses:
Wherein each of said first and second channel portions is substantially C-shaped in cross-section.  
In regard to claims 22, 24 and 25 Franssen ‘684 discloses:
Wherein said rail member (1 is operable to be inserted within a cell of a shade having a cellular structure.  (capable of doing this) 
Wherein said rail member (1) includes a shape that substantially matches a shape of a cell. (no specific shape given)
Wherein said cellular structure comprises a honeycomb structures and said shape of said rail member Page 3 of 6ATTORNEY DOCKET NUMBER: (1) substantially matches a cell shape of said honeycomb structure. 
In regard to claim 23, Franssen ‘684 discloses:
A shade material (56) in which said rail member (1) is inserted.  (Figure 1)
In regard to claim 26, Franssen ‘684 discloses: 
An adjustment device (24, weight adjustment device) positioned at least partially within said channel (16) and adjacent at least one of said first and second ends of said rail member (34).
In regard to claim 37, Franssen ‘684 discloses: 
Wherein said front and rear longitudinal edges (shown above) include a material thickness greater than a material thickness of said bridge member (6) to add weight to said elongated rail member. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 is/are rejected under 35 U.S.C. 103as being unpatentable over Franssen 9,445,684 in view of Kirby et al 2013/0333849.
In regard to claim 38, Franssen ‘684 fails to disclose: 
Wherein said adjustment device is configured to adjust an effective length of at least one lift cord coupled to said adjustment device.  
Kirby et al ‘849 discloses: 
Wherein said adjustment device (140) is configured to adjust an effective length of at least one lift cord (130) coupled to said adjustment device.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Franssen ‘684 to make the adjustment device adjust an effective length of at least one lift cord as taught by Kirby et al ‘849 in order to allow for a user to adjust the levelness of the bottom bar. (paragraph 0027])

Claim(s) 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franssen 9,445,684.
In regard to claims 39-40, Franssen ‘684 discloses:
The adjustment device (24) extends in the lengthwise direction within the first channel portion and second channel portion. 
Franssen ‘684 fails to disclose:  
Said adjustment device includes a first adjustment mechanism and a second adjustment mechanism; said first adjustment mechanism extends in the lengthwise direction within said first channel portion and said second adjustment mechanism extends in the lengthwise direction within said second channel portion.  
Wherein said first adjustment mechanism is separated from said second adjustment mechanism within said channel.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the adjustment mechanism comprise a first and second adjust mechanism extending in the first and second channel portions since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Using multiple adjustment devices instead of a single adjustment device would provide more adjustability options.
In regard to claim 41, Franssen ‘684 as modified above discloses: 
Wherein said first and second channel portions (shown above) are configured to support said first and second adjustment mechanisms (as obvious to modify to have above), respectively, relative to said central channel portion for separate movement along at least a portion of the said rail member.
In regard to claim 42, Franssen ‘684 as modified above discloses: 
Wherein each of said first and second adjustment mechanisms (as obvious to modify to have above) is separately rotatable relative to said channel about a respective axis extending parallel to the lengthwise direction (when the adjustment mechanism is outside the channel it is rotatable about an axis parallel to lengthwise direction)
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634